Citation Nr: 1419291	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for cause of death for burial purposes only.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from January 1943 to June 1945.  He died in July 2007 and the appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


REMAND

In her March 2011 VA Form 9, the appellant requested a hearing before the Board at her local RO.  Thereafter, while she communicated her willingness to accept a video conference hearing in May 2012, in August 2012, she made a timely request to decline the video hearing that had been scheduled for her in October 2012, and communicated her desire to wait for a personal hearing with a member of the Board at the RO.  She reiterated that request for a Travel Board hearing in a letter sent to the Board in November 2012.  Consequently, the Board finds that the appellant should be scheduled for the requested hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing at the RO and notify her of the time, date, and place of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

